 1

 2

 3

 4

 5

 6

 7

 8

 9
                                      UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 06-CR-0266-02 CRB (SK)
                                                      )
14            Plaintiff,                              ) ORDER OF DETENTION
                                                      )
15      v.                                            )
                                                      )
16   JASON ROBERT PETERSON,                           )
                                                      )
17            Defendant.                              )
                                                      )
18

19            This case involves a Form 12 Petition filed by the U.S. Probation Office charging defendant
20 Jason Robert Peterson with violating the mandatory condition of his supervised release that he shall not

21 commit another federal, state, or local offense. On May 23, 2019, the Court conducted a detention

22 hearing. The Court has carefully considered the proffers of the government and the defendant’s counsel,

23 along with the information provided by the U.S. Probation Officer. The Court finds that the defendant

24 has not satisfied his burden of establishing by clear and convincing evidence that he will not pose a

25 danger to any other person or to the community if he is released. Therefore, the Court orders that the

26 defendant be detained.
27           I.       LEGAL STANDARD
28            Federal Rule of Criminal Procedure 32.1 governs the process for revoking or modifying a federal

     DETENTION ORDER
     Case No. 06-CR-0266-02 CRB (SK)                     1
30
 1 defendant’s supervised release. In a proceeding involving a charge that the defendant violated a

 2 mandatory condition of his supervised release, a “magistrate judge may release or detain the [defendant]

 3 under 18 U.S.C. § 3143(a)(1) pending further proceedings.” Fed. R. Crim. P. 32.1(a)(6). “The burden

 4 of establishing by clear and convincing evidence that the [defendant] will not flee or pose a danger to

 5 any other person or to the community rests with the [defendant].” Fed. R. Crim. P. 32.1(a)(6).

 6         II.     PROCEDURAL FACTS

 7          On November 21, 2017, Defendant Jason Peterson was charged in a Form 12 Petition filed by

 8 the U.S. Probation Office with violating the mandatory condition of his supervised release that he shall

 9 not commit another federal, state, or local offense. ECF No. 573. On May 17, 2019, the parties

10 appeared before the Court for the defendant’s initial appearance on the petition. The Court advised the

11 defendant of the alleged violation of supervised release and appointed Assistant Federal Public Defender

12 Jodi Linker to represent the defendant. The government moved for detention and argued that the

13 defendant could not satisfy his burden of establishing by clear and convincing evidence that the

14 defendant would not pose a danger to any other person or to the community if released. The U.S.

15 Probation Officer also recommended detention. The defendant moved for release.

16          After carefully considering the proffers of the government and the defendant’s counsel, along

17 with the information provided by the U.S. Probation Officer, the Court ordered the defendant detained

18 because the defendant had not satisfied his burden of establishing by clear and convincing evidence that

19 he would not pose a danger to any other person or to the community if released. The Court’s detention

20 order was without prejudice. ECF No. 579.

21          Later the same morning, the defendant, his counsel, the government, and U.S. Probation

22 appeared before the U.S. District Court for a status conference regarding supervised release. ECF No.

23 578. The District Court’s minutes reflect that the defendant moved for bail and that the District Court

24 directed counsel to place the matter on the Magistrate Judge’s calendar for a determination of detention.

25 Id.

26          On May 23, 2019, the Court held a detention hearing. The government and the U.S. Probation

27 Officer recommended that the defendant be detained. During the detention hearing, defense counsel

28 sought defendant’s release to the custody of his mother and offered to provide a surety to support his

     DETENTION ORDER
     Case No. 06-CR-0266-02 CRB (SK)                    2
30
 1 release. Defense counsel furthered proffered that the defendant did not pose a threat to his former

 2 girlfriend, the victim of defendant’s previous stalking.

 3          The government argued that the defendant could not satisfy his burden of establishing by clear

 4 and convincing evidence that he would not pose a danger to any other person or to the community if

 5 released. The government’s proffer to the Court included that the defendant had stalked his girlfriend

 6 while incarcerated in BOP custody. The government highlighted the egregious and threatening nature of

 7 the defendant’s communications to his girlfriend and proffered that the defendant had been convicted of

 8 stalking his girlfriend based on his conduct while in BOP custody, in violation of California Penal Code

 9 § 646.9. The government also proffered that the victim had testified at the defendant’s stalking trial and

10 that the defendant had attempted to communicate to his associates in the Hell’s Angels Motorcycle Club

11 that his girlfriend had testified against him. The government also proffered that, on November 20, 2017,

12 only two or three weeks after his release from prison and while he was on federal supervised release,

13 and after meeting with his assigned U.S. Probation Officer, the defendant again stalked his former

14 girlfriend by traveling both to her home and to her workplace in violation of restrictions prohibiting him

15 from doing so. In connection with his conduct on November 20, 2017, the defendant sustained a second

16 stalking conviction under California Penal Code § 646.9. Finally, the government proffered that the

17 defendant’s past membership in the Hell’s Angels and his violent background provided additional

18 evidence that the defendant could not meet his burden of establishing by clear and convincing evidence

19 that he would not pose a danger to any other person or to the community if released.

20        III.     ANALYSIS

21          After hearing from both parties and considering the recommendation of the U.S. Probation

22 Officer, as well as the defendant’s past conduct and criminal record and the offense conduct alleged in

23 the U.S. Probation Office’s Form 12 Petition, the Court finds that the defendant cannot meet his burden

24 of establishing by clear and convincing evidence that he would not pose a danger to any other person or

25 to the community if released.

26        IV.      CONCLUSION

27          For the reasons set forth herein, as well as those stated on the record on May 23, 2019, the Court

28 hereby finds that the defendant has failed to meet his burden of establishing by clear and convincing

     DETENTION ORDER
     Case No. 06-CR-0266-02 CRB (SK)                     3
30
 1 evidence that he would not pose a danger to any other person or to the community if released.

 2 Therefore, the Court ORDERS that the defendant be detained and remanded to the custody of the U.S.

 3 Marshal pending further proceedings in this matter.

 4         IT IS SO ORDERED.

 5 DATED: May 24, 2019

 6                                                       HON. SALLIE KIM
                                                         United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     DETENTION ORDER
     Case No. 06-CR-0266-02 CRB (SK)                     4
30
